DETAILED ACTION

Response to Amendment
Claims 1-5, 9-13, and 17-20 are currently pending.  Claims 6-8 and 14-16 have been cancelled.  Claims 19 and 20 are withdrawn from further consideration as being drawn to a non-elected invention.  The amended claims do overcome the previously stated 103 rejections.  However, upon further consideration, claims 1-5, 9-13, 17, and 18 are rejected under the following new 103 rejection.  This action is made FINAL as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, 17, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Lim et al (US 2013/0302681) in view of Yang et al (US 2016/0172681) and Christensen et al (US 2017/0256798), and further in view of Han et al (US 2017/0077513).
Regarding claims 1 and 9, Lim teaches an electrochemical device comprising a cathode, anode, separator, and electrolyte ([0007]); the cathode comprising:
xMyMn2-yO4-zAz ([0014]-[0016]); a coating layer disposed on the cathode surface, in this case the silane surface coating ([0014]); wherein the coating layer comprises an organic material, in this case R1-Si(R2)(R3)-R4 (Formula a; ([0019]-[0023]); wherein the amount of organic material relative to the cathode active material is 0.05 wt% to 5 wt% ([0014]).
	However, Lim does not expressly teach a mass percentage of the organic material relative to the cathode active material that is about 1 wt% to about 5 wt% (claim 1).
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lim cathode to include a mass percentage of the organic material relative to the cathode active material that is about 1 wt% to about 5 wt% because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).
However, Lim does not expressly teach that the organic material has the general formula X-R-CnFaCIb, n is an integer greater than or equal to 7. 
Yang teaches an organic material coating layer according to the formula (CH3O)2RSi-(CH2)x-(CF2)y-CF3), where x ranges from 0 to 2 and y ranges from 1 to 20 with a specific example of a fluorinated methoxysilane (general formula, n=6) ([0014]). 
KSR Int’I Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. B.), thereby reducing the chance of the electrodes becoming damaged during charge and discharge and facilitating improved battery operation.  In addition, it would have been obvious to have substituted the fluorinated methoxysilane taught by Yang in order to facilitate improved battery operation.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lim/Yang silane surface coating to include an organic material having the general formula, wherein n is an integer greater than or equal to 7 because even if the range of prior art and the claimed range do not overlap, obviousness may still exist if the ranges are close enough that one of ordinary skill in the art would not expect a difference in properties (In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990)).  The Office takes the position that n=6 (taught by Yang) is close enough to n=7 (present invention) that one of ordinary skill in the art would not expect a difference in properties.  There is no evidence of criticality of the claimed range of n that is greater than or equal to 7.  
However, Lim as modified by Yang does not expressly teach a cathode material comprising a matrix.
Christensen teaches a cathode material in a matrix, in this case the positive electrode mixture in a matrix ([0028]) and one with ordinary skill in the art would realize that arranging the cathode in this typical fashion would facilitate battery charge and discharge.  

However, Lim as modified by Yang and Christensen does not expressly teach a cathode active material is LiNixCoyMnzTdO2 where 0.55≤x<1, 0≤y<0.45, and 0≤z<0.45 and 0≤d≤0.05; and wherein T is selected from the group consisting of Mg, Al, Ti, Ca, Si, Ga, Ge, La, Y, Zr, Sc, Nb, Mo, Ce, and combinations thereof (claims 1 and 9).
 Han teaches a cathode active material according to LiNi0.8Co0.1Mn0.1O2 (d = 0)  [0088]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Han indicates that LiNi0.8Co0.1Mn0.1O2 is a suitable material for use as a cathode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use LiNi0.8Co0.1Mn0.1O2.
Regarding claims 2 and 10, Yang teaches the organic material coating according to the formula X-R-CnFaCIb as discussed in the rejection of claim 1 above, and further teaches that R is a linear chain hydrocarbyl of 2 carbon atoms ([0014]).  In addition, one with ordinary skill in the art would realize that substituting these materials for the similar coating materials taught by Lim would yield the predictable result of improving resistance to electrode volume fluctuation (see Yang [0010]; KSR Int’I Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. B.), thereby reducing the chance of the electrodes becoming damage 
Regarding claims 3 and 11, Yang teaches the organic material coating according to the formula X-R-CnFaCIb as discussed in the rejection of claim 1 above, and further teaches that the formula is X-(CcH2c)-CnFaClb, in this case c = 2 and n ranges from 1 to 20 ([0014]).  One with ordinary skill in the art would realize that substituting these materials for the similar coating materials taught by Lim would yield the predictable result of improving resistance to electrode volume fluctuation (see Yang [0010]; KSR Int’I Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. B.), thereby reducing the chance of the electrodes becoming damage curing charge and discharge and facilitating improved battery operation.  
Therefore, it would have been obvious to have substituted the fluorinated methoxysilane taught by Yang in order to facilitate improved battery operation.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lim/Yang silane surface coating to include an organic material having the general formula, wherein n is an integer greater than or equal to 10 because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).
Regarding claims 4 and 12, Yang teaches the organic material coating according to the formula X-(CcH2c)-CnFaClb as discussed in the rejection of claim 3 above, and 3-O)3-Si-(C2H4)-CnF(2n+1) ([0014]).  One with ordinary skill in the art would realize that substituting these materials for the similar coating materials taught by Lim would yield the predictable result of improving resistance to electrode volume fluctuation (see Yang [0010]; KSR Int’I Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. B.), thereby reducing the chance of the electrodes becoming damage curing charge and discharge and facilitating improved battery operation.  Therefore, it would have been obvious to have substituted the fluorinated methoxysilane taught by Yang in order to facilitate improved battery operation.
Regarding claims 5 and 13, Yang teaches the organic material coating according to the formula X-R-CnFaCIb as discussed in the rejection of claim 1 above, and further teaches that the formula is -CnFaClb is a linear chain ([0014]). One with ordinary skill in the art would realize that substituting these materials for the similar coating materials taught by Lim would yield the predictable result of improving resistance to electrode volume fluctuation (see Yang [0010]; KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. B.), thereby reducing the chance of the electrodes becoming damage curing charge and discharge and facilitating improved battery operation.  Therefore, it would have been obvious to have substituted the fluorinated methoxysilane taught by Yang in order to facilitate improved battery operation.
Regarding claim 17, Lim further teaches that the electrochemical device is a lithium ion battery.
.

Response to Arguments
Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive.    
The Applicant argues that “Yang is NOT applicable as prior art to a person of ordinary skill in the art for the reasons presented in the previous communication, submitted on August 3, 2021, particularly the fact that Yang teaches additives in the electrolyte that act on the anode, not on the cathode. Additionally, a coating on a cathode material and an electrolyte composition have different functions and are subject to different measurements according to different standards of energy, stability and safety performances. Further, the claimed subject matter clearly exhibits advantageous properties over prior art”.
In response, as previously stated, one of ordinary skill in the art would have
recognized that the improvement taught by Yang would also be applicable to the Lim battery because Lim also teaches examples of anode active materials including lithium metal among other materials.  Specifically, the improvement of improving resistance to electrode volume fluctuation, thereby reducing the chance of the electrodes becoming damaged during charge and discharge and facilitating improved battery operation (as taught by Yang) would also be beneficial to the Lim battery and the Yang additive in the electrolyte would also result in a coating on the cathode, thereby providing the same coating layer as the present invention.  In response to applicant's argument that the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The combination of Lim, Yang, Christensen, and Han would inherently exhibit the same property of lower DCR 25°C@80% because the Lim/Yang/Christensen/Han battery teaches the same cathode active material and the same coating layer and organic material as the present invention.  Therefore, the data shown in Table 1 of the present application is insufficient to show evidence of unexpected results of the claimed invention.   
The Applicant argues that “Han discloses LiNi0.8Co0.1Mn0.1O2 but is otherwise irrelevant to a coating comprising an organic material on the cathode as required by claim 8 or claim 16. As such, Han would not make up the deficiencies of Li, Yang and Christensen with respect to claims 8 or 16, and Lim in view of Yang further in view of Christensen further in view of Han would not make any of claims 8 and 16 prima facie obvious under 35 U.S.C. 103”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Lim already discloses a cathode active material capable of reversibly intercalating or deintercalating lithium ions; and a coating layer disposed on the surface of the cathode active material.  Therefore, based upon the teachings of Han et al, it 0.8Co0.1Mn0.1O2 because the selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious.  In addition, the substitution of one known cathode active material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
     
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729